Order entered April 20, 2016




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-15-01521-CR
                                       No. 05-15-01522-CR
                                       No. 05-15-01523-CR

                                  EX PARTE ANDREW PETE


                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
               Trial Court Cause Nos. F12-33559-V, F12-33560-V, F12-33561-V

                                             ORDER
         The Court GRANTS the State’s second motion for extension of time to file the State’s

brief.

         We DIRECT the Clerk of the Court to file the brief tendered as of the date of this order.


                                                       /s/   MOLLY FRANCIS
                                                             JUSTICE